 Case 1:21-cr-00032-H-BU Document 25 Filed 07/27/21                Page 1 of 1 PageID 51



                            LTNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                     ABILENE DIYISION

UNITED STATES OF AMERICA,
   Plaintiff,

                                                            NO. l:21-CR-032-01-H

ERNEST GARCIA, JR.,
  Defendant.


                ORDER ACCEPTING REPORT AND RECOMMENDATION
                   OF TIIE L]NITED STATES MAGISTRATE JIJDGE
                          CONCERNING PLEA OF GUILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilry of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$ 636OX1), the    undersigred District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

       Sentence will be imposed in accordance with the Court's scheduling order.

       SO ORDERED.

       Dated    hiyZL    ,202t.


                                             J       WESLEY HENDRIX
                                                     D STATES DISTRICT ruDGE
